                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

GESTURE TECHNOLOGY                             §
PARTNERS, LLC,                                 §
                                               §
                  Plaintiff                    §
                                               §
       v.                                      §   CASE NO. 2:21-cv-00040-JRG
                                               §   (Lead Case)
HUAWEI DEVICE CO., LTD.,                       §
HUAWEI DEVICE USA, INC.,                       §   JURY TRIAL DEMANDED
                                               §
                  Defendants.
                                               §

GESTURE TECHNOLOGY                             §
PARTNERS, LLC,                                 §
                                               §
                  Plaintiff                    §
                                               §
       v.                                      §   CASE NO. 2:21-cv-00041-JRG
                                               §   (Member Case)
SAMSUNG ELECTRONICS CO., LTD.                  §
AND SAMSUNG ELECTRONICS                        §   JURY TRIAL DEMANDED
AMERICA, INC.,                                 §
                                               §
                  Defendants.
                                               §

ORDER GRANTING SAMSUNG DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S
    INFRINGEMENT CONTENTIONS AND/OR COMPEL INFRINGEMENT
     CONTENTIONS COMPLYING WITH THE COURT’S PATENT RULES

       Before the Court is Defendants Samsung Electronics Co., Ltd. and Samsung Electronics

America, Inc.’s Motion to Strike Plaintiff’s Infringement Contentions and/or Compel Infringement

Contentions Complying with the Court’s Patent Rules.

       Having considered the briefing and arguments of the parties, the Court finds that

Defendants’ motion is well taken and is hereby GRANTED. GTP is ordered to supplement its

Amended Infringement Contentions to comply with Patent Rule 3-1(c), by providing reasonable

notice of GTP’s theory of infringement for each Accused Feature as used by the Accused Products.
The Court strikes all allegations as to newly-added Samsung products for which GTP has not

obtained the requisite leave of Court and non-Samsung Accused Features.

       IT IS SO ORDERED.
